Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is CON of Application Number 14/848,197, now a US Patent Number 10,744,407 B1. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
This Non-Final rejection is in response to the RCE filed on 7/14/2021. Claims 1-3, 7-16, and 20-29 are pending. Claims 1, 13, and 29 are currently amended and claims 1, 13, and 29 are independent claims. Claims 4-6, and 17-19 remain cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-13, 16, 21-28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jason Frederick Nicholls (US 2013/0254261 A1, hereinafter Nicholls) in view of Chin et al. (US 2014/0047522 A1, hererinafter Chin) and in further view of Barkelew et al. (US 8,793,364 B1, hereinafter Barkelew).
Regarding claim 13, Nicholls teaches a management server, comprising: a processor, and a memory coupled to the processor, [Figure 1 shows a management server, worker/game servers, 
allocate resources of a network storage server for a separate game server in running a computer application in response to a request from a remote client device to run the computer application, [management server assigns a game server to run the application in response to a client request, see Abstract, also allocates networked database/storage resources to load the OS and application-persistent data from and also save current application data to the database server, Abstract, Par.[0016]-[0018], Figure 2 describe utilizing storage resources by the worker server once the management server configures the worker server in response to the client request; the claim term allocate is interpreted as determining what resources the worker server must have to run the application; management server in Nicholls selects an appropriate worker server based on different factors, some related to storage resources before configuring the worker server, see Figure 2 and elsewhere];
provide information on how to access the storage server to the game server, [this step appears to be a low level detail since these are all networked entities and it is basic how they connect with each other; Abstract, Par.[0017] describes a networked databases in communication with the management server and the worker/game servers and the management server provides information (such as network IP address, see Par.[0031], [0042]) to worker server as it is configured to communicate with the database to load or save application data, see Figure 2, Par.[0038]-[0039]];
Nicholls does not explicitly teach receiving an authentication result from a remote client device;
Chin teaches in an analogous art, receiving an authentication result from a remote client device and allocating resources in response to that, [Abstract discloses the client browser sending token (authentication result) with request for content and the server serving content after validating it; see Responses section];
it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to augment Nicholls to be explicit about authenticating request before service. The motivation/suggestion would have been to validate client requests for content, [Chin: Abstract];
Nicholls and Chen do not explicitly teach turning on the game server after allocating resources of the network storage server, [see Responses section];
Barkelew, in an analogous art, teaches (to) turn on the game server after allocating resources of the network storage server, [Abstract, Col. 1, lines 59-67, Col. 2, lines 1-5, Figures 1 and 3 describe powering a target computer (game server running computer application) by sending a signal to a power controller from a host computer (management server) and a remote computer (network storage server) resources in Figure 1 for desktop viewing have been committed before the toggling of power on the target computer; see Responses section];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicholls to include the step of turning the game server on to run the application after allocating the resources of the network storage server. The motivation/suggestion would have been control remotely hosted applications by allowing for smart, remote management of hardware power status, [Barkelew: Col. 1, lines 49-58] and also to save cost and power utilization in work/game servers by turning them on only when they are needed as noted in [Nicholls: Par.[0036]].

Method claim 1 is a corresponding claim to system claim 13 and are rejected as above. 
Non-transitory CRM claim 29 is a corresponding claim to system claim 13 and are rejected as above.
Regarding claim 14, the combined teachings of Nicholls, Chin, and Barkelew disclose the management server of claim 13, and Nicholls teaches further comprising a network interface coupled to the processor and configured to communicate with the network storage server, game server, and remote client device over a network, [Figure 1 and Par.[0038]-[0039] describe the management server, database server (can be separate network entity), and worker server in communication over a network and Par.[0042] describes each worker server having a network address]. 
Regarding claim 16, the combined teachings of Nicholls, Chin, and Barkelew disclose the management server of claim 13, and Nicholls teaches wherein the instructions are further configured to cause the management server to receive the request from the remote client computing device and passing the request to the separate game server when executed, [Abstract and Figure 2 describe receiving a client request at the management server and setting up a worker server to execute the application in response to the client request].
Regarding claim 21, the combined teachings of Nicholls, Chin, and Barkelew disclose the management server of claim 13, and Nicholls teaches wherein the instructions are further configured to cause the management server to perform operations to prepare the game server for streaming application output data to the client computing device with the management server when executed, [claim limitation “perform operations to prepare” is broad and raises the question ‘like what?’; Nicholls teaches management server determining available worker/game servers and selecting the closest from a geo-location, determining allowed applications on the client device, pertinent OS, application-persistent data to load on the worker server, Par.[0017]-[0019], [0022]]. 
Regarding claim 22, the combined teachings of Nicholls, Chin, and Barkelew disclose the management server of claim 13, and Nicholls teaches wherein the instructions are further configured to cause the management server to check if the application is available for streaming with the management server when executed, [Par.[0017] describes management server determining what applications are allowed to execute on the client device; Par.[0037] describes available applications in the context of selecting a worker server for the client device; Par.[0061] describes displaying a menu of available applications on the client device for user selection].
Regarding claim 23, the combined teachings of Nicholls and Barkelew disclose the management server of claim 13, and Nicholls teaches wherein the instructions are further configured to cause the management server to check if a requesting user is allowed to use the application with the management server when executed, [Par.[0017] describes management server determining what applications are allowed to execute on the client device].
Regarding claim 24, the combined teachings of Nicholls, Chin, and Barkelew disclose the management server of claim 13, and Nicholls teaches wherein the instructions are further configured to cause the management server to assist the game server in locating necessary operating system data stored by the storage server with the management server when executed, [Abstract and Par. [0022] describe loading operating system (from the database ~storage server) on the selected worker server]. 
Regarding claim 25, the combined teachings of Nicholls, Chin,  and Barkelew disclose the management server of claim 13, and Nicholls teaches wherein the instructions are further configured to cause the management server to point either the game server or the storage server to appropriate application data with the management server, wherein the management server is also unable to read the stored application data when executed, [Applicant must fix the typo and the context appears to be from Par.[0055] of the Applicant’s specification; in Nicholls reference, application data is loaded directly from the storage server on to the worker/game server and management server does not read the stored application data, Abstract and Par.[0016] describe application-persistent data is loaded from the database server before executing the application]. 
Method claims 3, 8, 9, 10, 11, 12 correspond to system claims 16, 21, 22, 23, 24, and 25, respectively and are rejected as above. 
Regarding claim 26, the combined teachings of Nicholls, Chin, and Barkelew disclose the management server of claim 13, and Barkelew teaches wherein the management server is configured to turn on the game server through a hardware control interface on the game server, [dependent claim is obvious over Nicholls in view of Barkelew for the same reasons as in claim 13; Abstract, Col. 1, lines 59-67, Col. 2, lines 1-5, Figures 1 and 3 describe powering a target computer (gaming server running computer application) by sending a signal to a power controller from a host computer (management server)]. 
Regarding claim 27, the combined teachings of Nicholls and Barkelew disclose the management server of claim 13, and Barkelew teaches wherein the management server is configured to turn on the a hardware control interface via toggling a power switch signal using general purpose input output (GPIO), [dependent claim is obvious over Nicholls in view of Barkelew for the same reasons as in claim 13; Col. 2, lines 31-36 indicates GPIO].
Regarding claim 28, the combined teachings of Nicholls and Barkelew disclose the management server of claim 13, and Barkelew teaches wherein the management server is configured to turn on the a hardware control interface by utilizing a wake up signal, [dependent claim is obvious over Nicholls in view of Barkelew for the same reasons as in claim 13; Figure 6 shows a host computer (management server) with a LAN connection, Col. 10, lines 35-50 and Col. 3, lines 64-67 indicate a first interface (120) that connects the remote computer controller with the host computer (management server) and Abstract describes sending a signal to change the power state (on ~ wake, off ~ sleep)]. 
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls in view of Chin and Barkelew and in further view of Udupi et al. (US 2016/0142336 A1, hereinafter Udupi).
Regarding claim 15, the combined teachings of Nicholls, Chin, and Barkelew disclose the management server of claim 13, and Nicholls teaches wherein the instructions are further configured to cause the management server (determining) a number of unused game servers, [Abstract and elsewhere in Par.[0033], management server determining free worker/game servers];  Nicholls does not explicitly teach to report the number of unused game servers to a cloud controller connected to the management server over the network;
Udupi, in an analogous art, teaches to report the number of unused game servers to a cloud controller connected to the management server over the network, [Par.[0034]-[0035] teaches a scheduler controller (cloud controller) receiving periodic advertisements from hosts (management server) about the number of available VMs on each (unused game servers); the scheduler controller and the host are connected over a network, Par.[0003]];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicholls to report the free worker/game servers to a cloud controller analogous to Udupi. The motivation/suggestion would have been to provide the scheduler/controller with timely knowledge of available resources so that resources may be scheduled to perform distributed tasks in cloud infrastructures, [Udupi: Par.[0002]-[0003]].  
Method claim 2 is a corresponding claim to system claim 15 and is rejected as above. 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls in view of Chin and Barkelew and in further view of Nicholas Paul Andrew Galea (US 2007/0008973 A1, hereinafter Galea).
Regarding claim 20, the combined teachings of Nicholls, Chin, and Barkelew disclose the management server of claim 13, and Nicholls teaches providing access to database server to load operating system and other application data while configuring worker/game server, [as noted in claim 13];
Nicholls does not explicitly teach wherein the management server (providing information to game server) over dynamic host configuration protocol (DHCP), [claim language is confusing in that it appears to recite remote boot up function which is a well understood concept; claim is interpreted as using DHCP or TFTP server to boot up the game server as described in Applicant’s specification Par. [0010] as part of the management server configuring the game server];
Galea, in an analogous art, teaches (providing information to game server) over dynamic host configuration protocol (DHCP), [Figure 4 shows using DHCP for configuring a thin client after powering it up; management server from a modified Nicholls in view of Barkelew powers up a game server (thin client) and using DHCP configures the game server (thin client); Applicant’s specification does not offer contextual details for the claimed process step and the claim limitation for that reason is broad and vague];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicholls to boot up a game server over DHCP as taught by Galea. The motivation/suggestion would have been the far easier management of security and fault tolerance by managing the server side of things with thin client devices being cheaper to purchase and efficient with space, electricity consumption, and heat generation, [Galea: Par.[0003]-[0004]]. 
Method claim 7 is a corresponding claim to system claim 20 and is rejected as above. 
Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Nicholls and Barkelew does not teach “turn on the game server after allocating the resources of the network storage server” and with emphasis on the sequence “after allocating…” 
Examiner respectfully disagrees and notes that the applicant’s arguments are contrived, and semantic in nature that goes to show the intention of the act of “turn on the game server” rather than any operational limitation. 
Nicholls as indicated teaches allocating resources in response to a request. As noted in the OA, Nicholls reference teaches a management server assigning a game server to run the application in response to a client request, see Abstract, also allocates networked database/storage resources to load the OS and application-persistent data from and also save current application data to the database server, Abstract, Par.[0016]-[0018], Figure 2 describe utilizing storage resources by the worker server once the management server configures the worker server in response to the client request which would support ‘allocating resources of the network storage server for a game server … to run the computer application.’ The claim limitation ‘allocating …resources” is broad in that the worker server utilizing storage resources to load OS and application data would be interpreted under BRI as being allocated resources from database servers to manage that loading and storing. As also noted in the OA, the claim term allocate could largely be interpreted as determining what resources the worker server must have to run the application which means that this decision has been made prior to loading and running; checking the power status of the worker/game server would precede any loading/running functions but what to load or run is based on serving the request and that decision would have been made in Nicholls prior to turning on the gameserver. What Nicholls is not explicit about is the checking of power status of the game server and turning it on to receive the OS and application. Barkelew teaches checking for power status and remotely toggling power state on a target computer analogous to turning on the worker/game server. Notice that in Barkelew, the extended context is one of a remote computer (~network storage server) resources in Figure 1 for desktop viewing having been committed before the toggling of power on the target computer which in effect supports the full claim limitation of ‘turn on after allocating resources.’ Any remote application loading and running would occur only after turning on the target computer if it was off, but the decision to load and run an application has already been made in response to a request (as taught by Nicholls) when the process to turn on the computer is set in motion as taught by Nicholls modified using Barkelew’s teachings. 
The claim language and in particular, the limitation “allocating resources…” is broad and amenable to multiple interpretations and it is possible that the applicant is arguing over limitations not clearly recited in the claims; for instance, it is not clear in that the claim language does not specify where the application is running, whether on the remote network storage server or on the game server, but if it is running on the network storage server, the game server is acting as a client in a remote desktop service. And arguing over the sequence of turning on after allocation is semantic in nature and contrived and operationally does not make sense because in a modified Nicholls in view of Barkelew, the worker server or target computer is turned on only after remote resources are committed. In Nicholls, the allocation of OS or other storage resources as indicated in this OA is done in response to a request before the worker server is made operational and with the suggested modification from Barkelew, the worker server is turned on after the allocation is made. 
Chin reference is used for the amended limitation of receiving an authentication result. Nicholls teaches in Par. [0060] the management server receiving login information (authentication information) for the client and again Applicant’s argument trying to distinguish between the terms, result and information, is not persuasive because the claim limitation does not indicate the result as including any tokens as the Applicant argues and the argument is deemed as arguing over limitations not recited in the claims. However, in the interest of advancing prosecution, Chin reference is provided to support the Applicant’s arguments in sending an authentication response that includes tokens. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441